Citation Nr: 0808378	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  95-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

Entitlement to service connection for a claimed neck 
disorder, including arthritis of the cervical spine, to 
include whether new and material evidence has been received 
to reopen a previously denied claim.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1973 to 
April 1976.  

This issue initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO rating action that 
considered the merits of a claim that had been previously 
denied in a September 1985 rating action.  

Even if RO reopens a claim and adjudicates that claim on its 
merits, Board must first determine if claim was properly 
reopened (i.e., if new and material evidence was received), 
and may only thereafter review the merits.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 
1366 (Fed. Cir. 2001).  The Board has accordingly 
characterized the issue as shown on the title page.

The veteran testified at a hearing before the RO's Hearing 
Officer in September 1995.  

The Board remanded the case to the RO for additional 
development in October 2001 and in May 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2.  Service connection for a neck injury was denied in an 
unappealed RO rating action issued in September 1995.  

3.  The evidence received since September 1995, when 
considered by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a neck injury.  

4.  The veteran is shown to have a current disorder of the 
cervical spine diagnosed as degenerative disc disease.  

5.  The veteran did not manifest arthritis of the cervical 
spine to a compensable degree within the first year after his 
discharge from service.  

6.  The currently demonstrated cervical spine condition is 
not shown to be due to trauma or any other incident of the 
veteran's period of military service.  



CONCLUSIONS OF LAW

1.  The RO's rating action in September 1995 denying service 
connection for a neck injury is final.  38 U.S.C.A. § 7105(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  As new and material evidence since RO's September 1995 
denial of service connection for a neck injury has been 
received, the criteria for reopening that claim are met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  

3.  The veteran does not have a cervical spine disability 
including any manifested by degenerative disc or joint 
changes due to disease or injury that was incurred in or 
aggravated by active service, nor may any arthritis be 
presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to the 
enactment of VCAA.  During the course of the appeal the RO 
sent the veteran letters in February 2003, December 2003, and 
June 2004 advising him that to establish service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse during military service, or an 
event causing an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in service.  The 
letters cited above also advised the veteran of the evidence 
acquired to date by the RO and that still being pursued.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the 
Supplemental Statement of the Case (SSOC) in January 2005.  

The letters cited above advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letters also advised the veteran 
that that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The June 2004 letter cited above specifically advised the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

The Board finds that the RO's letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision.  
This is logical, since the rating decision was issued prior 
to the enactment of the VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOCs in January 2005 
and September 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) in a letter issued in June 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The RO also pursued and obtained the veteran's SSA 
disability record.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a VA medical examination in June 
2004 for the specific purpose of obtaining an opinion 
regarding the etiology of the veteran's cervical spine 
disorder.  As the claim involves the question of service 
connection rather than increased rating, the current severity 
of the disorder is not relevant to the issue on appeal and 
the passage of several years since the examination is not a 
basis for reexamination.  

The Board notes that the June 2004 examination was performed 
in compliance with a remand in October 2001.  However, the 
examination did not completely comply with the remand 
instructions, in that the examiner did not obtain new X-rays; 
accordingly the Board remanded the file again in May 2006 for 
new examination with X-rays in compliance with the original 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran was duly scheduled for VA examination in 
December 2006, but he failed without good cause to report for 
examination.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(a).  The Board accordingly finds no reason to remand 
for further examination at this point.  

The veteran testified in a hearing before the RO's decision 
review officer.  He has been advised of his right to appear 
and offer testimony at a hearing before the Board as well, 
but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Petition to reopen a previously denied claim

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The RO issued a rating decision in September 1985 that denied 
service connection for a neck injury.  The veteran was 
notified of the decision by a letter in September1985, but he 
did not file an appeal.  

As the veteran did not file a substantive appeal in regard to 
the RO's September 1985 denial of service connection for a 
neck injury, that rating decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 
20.302, 20.1103.  

The veteran filed his current claim in January 1995.  
Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing VCAA include a revision of 38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  Given that the claim culminating 
in the instant appeal was received in February 2001, the 
Board will apply the version of 38 C.F.R. § 3.156(a) that was 
in effect prior to August 29, 2001.  
 
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the RO's September 1985 
rating decision apparently consisted only of STR.  Service 
connection was denied because STR showed no indication of a 
neck injury during military service.  

Evidence subsequently added to the file includes the 
veteran's testimony regarding an undocumented head-and-neck 
injury during military service.  

A veteran is competent to testify in regard to events during 
military service, as well as to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

The new evidence is accordingly probative toward establishing 
the element that was specified as the basis for the previous 
denial (i.e., an injury during military service).  

The Board notes that newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only need to be probative in regard to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  

Similarly, evidence received subsequent to a final decision 
is considered credible for the purpose of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In this case the Board finds that the veteran's account of an 
undocumented head-and-neck injury during service is credible 
for the purpose of reopening the claim, even if not 
necessarily sufficient in and of itself to support a grant of 
service connection.  Hodge, 155 F.3d 1356.  

The veteran's claim for service connection of a neck disorder 
is accordingly reopened, and his appeal to this extent is 
allowed subject to further as discussed hereinbelow.  


Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Arthritis is listed in 38 C.F.R. § 3.309(a) as a disorder 
that may be presumptively service-connected if it becomes 
manifest to a compensable degree within one year after 
discharge from service, even if there is no evidence of the 
disorder in STR.  See 38 C.F.R. § 3.307.  

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

In this case, as noted below there is no evidence that the 
veteran had arthritis of the cervical spine to a compensable 
degree within the first year after his discharge from 
service; accordingly, presumptive service connection for a 
chronic disability under 38 C.F.R. § 3.307 is not 
appropriate.  

The veteran's STR show that, in May1974, he complained of 
stiff muscles in the neck and back; the clinical impression 
was that of muscle strain.  There is no other indication of 
pain or trauma to the neck or cervical spine.  

The reports of medical examination in October 1975 and April 
1976 in support of his discharge from service show clinical 
evaluation of all systems, including the spine and 
extremities, as "normal."  
 
VA treatment records dated in April 1985 show treatment for 
neck pain consequent to a motorcycle accident two years 
previously.  The veteran also reported being hit on the head 
by a window nine years previously (i.e., during service).  
The X-ray studies of the cervical spine was normal.  The 
clinical impression was that of whiplash syndrome.  

The VA X-ray studies in August 1988 noted cervical and low 
back pain for the past eight years (i.e., since approximately 
1980 and thus post-service) with history of fall from a 
running car.  The interpreter's impression was that of 
wedging of C5 and C6 vertebrae with developmental variation, 
but prior trauma could not be entirely excluded.  Bones and 
disc spaces were otherwise intact.  

The veteran received VA treatment for "stiff neck" in 
December 1988.  The clinician noted history of trauma in 
1977, not further explained but the date is subsequent to 
service.  On examination, all cervical muscles were stiff and 
spastic, but medical and neurological status was within 
normal limits.  VA computed tomography (CT) study of the 
cervical spine in December 1988 was also normal.  

The X-ray studies of the cervical spine at City Hospital 
Center of Elmwood in January 1989 demonstrated normal 
vertebral bodies and disc spaces.  

The veteran had a VA medical examination in November 1991 and 
reported having had chronic neck pain since 1982.  He 
reported having a herniated disc in service due to a falling 
window and added that he had post-service accidents in 1979 
(automobile accident), 1980-1981 (roller skating), and 1983 
(motorcycle).  

However, the X-ray studies of the cervical spine was normal.  
Examination of the neck, upper back, and shoulders showed no 
tenderness, spasm or crepitation.  The examiner's diagnosis 
was that of no orthopedic condition found in the neck, upper 
back or shoulders.  

The veteran presented to the VA outpatient clinic in October 
1992 complaining of neck pain, constant and becoming worse, 
of ten years duration (i.e. since approximately 1982).  The 
veteran refused X-ray examination, and there is no clinical 
impression.  

A VA X-ray study of the cervical spine in December 1993 
showed no evidence of fracture and minimal narrowing of the 
disc space between C5 and C6; the study was otherwise 
unremarkable.  

VA outpatient treatment records in April 1994 show complaint 
of "chronic neck pain" without injury; clinical impression 
was trapezius tightness.  X-ray in April 1994 showed a normal 
cervical spine.  

However, a VA CT study of the cervical spine in September 
1994 showed evidence of mild degenerative disease at C5-6; 
there was no indication of disc herniation.  

In his September 1995 testimony, the veteran stated that, 
during basic training, he was hit on the head by a falling 
window sash, resulting in a laceration to the forehead that 
required stitches.  The veteran did not notice any neck pain 
until approximately one year after discharge from service; 
the neck pain subsequently became progressively worse over 
time and was recently diagnosed as arthritis.  

A VA physical therapy note dated in January 1997 cites the 
veteran as asserting that he began to experience onset of low 
back pain and neck pain 3-4 years after the window fell on 
him during service.  The clinical impression was that of 
chronic low back pain and neck pain.  

A treatment note from North General Hospital shows treatment 
for neck pain from February 1998, as consequent to a motor 
vehicle accident in October 1997.  The clinical impression 
was cervical strain.  The X-ray studies of the cervical spine 
at the same facility in March 1998 showed straightening, 
possibly due to muscle spasm, but was otherwise normal (no 
fracture or misalignment, and disc spaces maintained).  

The CT of the cervical spine by Ultra Diagnostics Imaging in 
April 1998 showed an impression of bulging discs at C3-C4 and 
C6-T1; disc herniation at C4-C5; hypertropic joint changes at 
levels C2-C6; stenosis at all levels C2-C6; and, cervical 
lordosis consistent with muscular spasm and rotary scoliosis.  

The treatment record from Long Island City Pain and 
Rehabilitative Management Offices dated in December 2000 show 
assessment of cervical (as well as thoracic and lumbar) 
myofasciitis, cervical (and lumbar) radiculopathy, and C3-C6 
disc bulging.  There is no indication of etiology.  

The veteran had a VA spinal examination in June 2004 during 
which he reported sustaining trauma in service by having a 
window fall on his head.  The examiner noted that review of 
the claims file showed diagnosis of degenerative disc disease 
in 1994.  The examiner performed a detailed examination of 
the spine and noted his observations.  

The VA examiner diagnosed degenerative disc disease of the 
cervical spine, and stated an opinion that, due to the 
absence of any evidence of head or neck trauma during service 
or during the year after discharge from service, it was 
unlikely that the current cervical spine disorder was related 
to trauma during service.  

The X-ray studies of the cervical spine by Advanced 
Radiological Imaging Associates in July 2006 showed slight 
disc space narrowing at C5-C6 possibly indicating acute or 
chronic disc disease.  There was also significant foraminal 
impingement at C5-C6 and milder foraminal impingement at C3-
C4.  
 
Treatment notes from Neuro-Axis Neurological Services dated 
in September 2006 show treatment for "pain in the neck" 
reportedly beginning "many years ago."  Magnetic resonance 
imaging (MRI) analysis showed cervical stenosis at multiple 
levels with spinal cord progression; there is no indication 
of etiology.  

Based on review of the evidence, the Board finds that the 
veteran is shown to have a degenerative disc disease of the 
cervical spine.  Accordingly, the first element of service 
connection - medical evidence of a disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the only medical opinion of record regarding 
the question of nexus is that of the VA examiner in June 
2004, who stated an opinion that the veteran's cervical spine 
disorder was not likely related to trauma during military 
service.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence offered by the veteran, 
including his assertion of a head and neck injury in service.  

As noted, a veteran is competent to testify in regard to 
events during military service, as well as to the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. at 384; 
Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.

The veteran's account of a head injury, resulting in stitches 
to close a laceration to the forehead, is not documented in 
STR.  While the Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay 
evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board need not decide whether the veteran's 
account of being hit on the head by a window during basic 
training is or is not credible.  The veteran stated during 
his testimony, and repeated to various medical examiners, 
that, although he had a window fall on his head during 
service, he did not experience any neck pain at the time, or 
in fact until well after his discharge from service.  

Accordingly, there is nothing in the veteran's lay evidence 
to support his theory that the current cervical spine 
disorder is attributable a falling window sash or any other 
undocumented trauma during service.  

The Board notes in this regard that an injury during service 
may be verified by medical or lay witness statements; 
however, where an opinion is used to link the current 
disability to a cause during service, a competent opinion of 
a medical professional is required.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The veteran has asserted his belief that his cervical spine 
disorder is related to the undocumented trauma during 
service.  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grivois v. 
Brown, 6 Vet. App. 135 (1994).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994). In this case, competent and 
uncontroverted medical opinion states that the veteran's 
cervical spine disorder is not likely related to trauma 
during service.  

The Board accordingly finds that the criteria for service 
connection for a cervical spine disorder are not met, and the 
claim must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence preponderates against the claim 
on appeal, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for a cervical spine disorder is denied.  



______________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


